Title: To James Madison from John D. Heath, 7 April 1813
From: Heath, John D.
To: Madison, James


Sir
Charleston 7th April 1813
I can hardly presume that any recommendation of mine, would have any weight with your excellency, on behalf of a friend; since I have been so unfortunate as to fail in exciting any interest or consideration in your mind on my own account. I am but an obscure member of our State Legislature, whose political consequence, (if any I possess) remains unknown to your excellency: It is the interest and advantage, of some political friends of mine, who visit Washington, that it should continue to be so, and I am well content, I feel perfectly satisfied both with your Excellency, and myself, as to the result of the only essay I ever have, or ever shall make, for my own political preferment at Washington. I am satisfied with your Excellency because I am religiously convinced, you acted from the purest principles, upon the best lights afforded you, I am doubly gratified at the recollection that I was incapble of flattering or sycophantizing in the only quarter likely to crown my application with success; resolved that the manner of my obtaining the office should be as independent, as should be the performance of it’s duties. Of this however enough, Your excellency will acquit me of every sinister or improper motive in bringing to your view the merits of a man, who stands in no other relation to me than that of private friendship, unless the i[n]verted morality of the present times should make even friendship criminal. It is confidently reported and implicitly credited in this city that our present federal Marshall will be removed. I know nothing of that gentleman but what is correct and honorable, nor any thing in the discharge of the duties of his office, so far as they have come under my observation, that is any way censureable. But if for causes with which I am ignorant he is to be dismissed, Suffer me to recommend to the particular notice of your excellency Col. Thomas Lehre of this city who hath formerly discharged the duties of a similar office namely sheriff of this District, for 5 years with the greatest honor to himself and advantage to the country, and the benefit resulting from whose activity and vigilence, in the fiscal concerns of the State, by the prompt collection of taxes and revenue, and the consequent good order and regularity in the offices of the comptroller General and Treasurer are sensibly felt at this day. So much so indeed that in consequence of the richness of our treasury The Legislature at their last session established a Bank on behalf of the State of South Carolina, of which both Col Lehre and myself have the honor of being Directors. He hath served in our State Legislature during four Presidential elections and hath always been a uniform steady and zealous supporter of True republican principles. He is personally known to Mr. Jefferson who will no doubt speak to you in his behalf. Thus much I have thought proper to say in his behalf, not with any hope, or expectation that the eulogy of my feble voice, would favour the claims of a man of such intrinsic merit. But I have still the consolation left to reflect that I have discharged both the offices of Justice and friendship. With sentiments of the highest regard I am your Excellency Obt. huml. servt.
John D. Heath
